DETAILED ACTION

This action is in response to the Application filed on 02/14/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Claim Objections
Claims 1 – 2 is/are objected to because of the following informalities:
Claim 1, line 1 recites “a VSC-HVDC”. It appears that it should be “a Voltage Source Converter – High Voltage Direct Current (VSC-HVDC)”.
Claim 1, line 7 recites “AC system”. It appears that it should be “Alternating Current (AC) system”.
Claim 1 recites variables Ut0, QVSC0, Kp, Ki. Said variables should be in parenthesis.
Claim 1, line 11 recites “SCR”. It appears that it should be “short circuit ratio (SCR)”.
Claim 1, line 7 recites “PLL”. It appears that it should be “phase-locked loop (PLL)”.
Claim 1, lines 17 – 18 recites “a VSC-HVDC”. It appears that it should be “the VSC-HVDC”.
Claim 2 recites variables QVSC0, Kp, Ki. Said variables should be in parenthesis.
Appropriate correction is required.

Allowable Subject Matter
Claims 1 – 2 are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A method for determining a dynamic stability of a VSC-HVDC transmission system, comprising the following steps: step 1: unlocking a converter station of the VSC-HVDC transmission system to make the VSC-HVDC transmission system run in a non-island control mode; step 2: extracting a plurality of parameters corresponding to the VSC-HVDC transmission system, wherein the plurality of parameters comprise an effective voltage value Uto of an AC system, an outgoing reactive power Qvsco of the VSC-HVDC transmission system, a gain kp of a PLL, and a proportional integral time constant ki of the PLL; step 3: taking a rated capacity of the converter station and a voltage of the AC system as reference values, and then calculating a SCR, an unit value of the Uto and an unit value of the Qvsco; step 4: calculating a key stable component

    PNG
    media_image1.png
    60
    288
    media_image1.png
    Greyscale
, wherein, w is an angular frequency;
step 5: checking a sign of the key stable component

    PNG
    media_image1.png
    60
    288
    media_image1.png
    Greyscale
, to determine the dynamic stability of the VSC-HVDC transmission system; wherein when the key stable component is positive and greater than 0.5, the VSC-HVDC transmission system is stable, and at this time, a VSC-HVDC is put into operation; when the key stable component is negative, the VSC-HVDC transmission system is unstable; when the key stable component is greater than or equal to 0 and less than or equal to 0.5, the VSC-HVDC transmission system is critically stable; when the VSC-HVDC transmission system is unstable or critically stable, the VSC-HVDC is not put into operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2019/0157870 discloses controlling a voltage source converter using power synchronization control.
This application is in condition for allowance except for the following formal matters: Claims Objection set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838